office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c date number info release date conex-147956-04 u i l the honorable trent lott united_states senate washington dc dear senator lott i apologize for the delay in responding to your inquiry of date on behalf of --------------------------------------------------------------------------------------------------------------------- ----------- he wrote about irs audits of state governments in which the service may be asserting that state agencies are responsible for withholding depositing and reporting employment_taxes for informal in-home child care providers --------------is concerned that the determination that the state_agency is responsible for employment_taxes as the control employer under sec_3401 of the internal_revenue_code the code will have far reaching financial consequences for state funded programs he said that this position conflicts with recently issued proposed guidance which states that state governments may voluntarily serve as withholding agents for disabled individuals and other welfare recipients who employ home-care service providers to assist them in their homes notice i r b --------------suggested that we should publicly state our position and describe the standards used to determine whether a state is the control employer of in-home child care providers for federal_income_tax withholding purposes an employer is the person for whom an individual performs any service as an employee of such person code sec_3401 however if the person for whom the individual performs the services does not have control of the payment of wages for such services the employer is the person having control of the payment of such wages code sec_3401 federal courts have extended code sec_3401 to apply to the federal_insurance_contributions_act fica tax and federal_unemployment_tax_act futa_tax see eg 419_us_43 the employer is responsible for withholding depositing and reporting income_tax fica tax both the employer’s and employee’s shares and futa_tax when determining whether a person has control of the payment of wages the focus is on the legal control of the payment of wages sec_31_3401_d_-1 of the employment_tax regulations courts have defined legal control as the legal power to control the actual payment of the wages eg see bellus v u s b r bankr n d cal aff’d in part rev’d in part on other issues 125_f3d_821 9th cir case law considers the facts and circumstances of a particular situation to determine whether a person has legal control of the payment of wages whether a state_agency must withhold deposit and report employment_taxes under code sec_3401 on payments to in-home child care providers depends on the facts and circumstances given the factual variations among state programs and practices we have not issued guidance of general applicability on the effect of code sec_3401 for state and local_government agencies that play a role in paying in- home child care providers further code sec_3401 applies for federal employment_tax purposes and has no impact on the determination of employer status for other purposes a proposed revenue_procedure in notice_2003_70 updates guidance for state and local_government agencies serving as agents under code sec_3504 for disabled individuals and other welfare recipients who employ in-home domestic_service providers to assist them in their homes the notice applies to service recipients who are the common_law employers of the home-care service providers and allows each service_recipient to designate the state_or_local_government agency as its agent under code sec_3504 for certain federal employment_tax responsibilities notice_2003_70 updates prior guidance in revproc_80_4 1980_1_cb_581 in part to provide that the special procedures that allow a state_or_local_government agency to act as an agent when the state_or_local_government agency furnishes home-care providers now also apply when the service_recipient directly hires the home-care service provider notice_2003_70 does not address whether a state or state_agency can be an employer under code sec_3401 rather it provides a procedure that service recipients can use to make it easier to report and pay employment_taxes we continue to invite comments on notice_2003_70 particularly regarding ways to minimize the burden on the service recipients and the states while ensuring the employment_taxes are paid we are very interested in ----------------specific views on the application of code sec_3401 to states and state agencies that make payments to domestic workers and will take them into consideration i hope this information is helpful if you have further questions please call me at or ------------------------------ identification ------------- at sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities
